DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The objections to the drawings because reference character “26” was used to designate both rim joist and outer beam has been overcome by argument.  Specifically, applicant argues “rim joist” and “outer beam” are used in the industry synonymously.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 5-7 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 5 depends from a canceled claim;  claims 6 and 7 depend from claim 5.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.  For examination purposes, claim 5 will be understood to depend from claim 2.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 8-12, and 16-18  are rejected under 35 U.S.C. 103 as being unpatentable over Perlus et al (US 3,840,388) in view of https://extension.okstate.edu/fact-sheets/laminated-veneer-lumber-lvl-as-a-construction-material.html (herein referred to as OKState) and Richardson (US 8,158,208).
Perlus teaches a method of making plywood comprising: obtaining assembled plywood, the assembled plywood comprising a plurality of layers of veneer wood assembled together with adhesive (by definition;  see also col 1, lines 23+); loading the plywood into a pressure chamber (col 1, lines 26+): creating a vacuum in the pressure chamber thereby removing air from the plurality of layers of veneer wood of the plywood (inherent to the vacuum step); adding waterborne inorganic solution to the pressure chamber (col 1, lines 26+;  Background of the Invention); and pressurizing the pressure chamber to force inorganic solution into the wood creating the treated plywood (col 1, lines 26+).
Perlus does not teach said process may be done with LVL.  However, OKState teaches that LVL is similar to structural plywood with the main difference between the two products being the grain orientation of each veneer.  OKState further teaches LVL has advantages with regards to dimension, shape, and high strength properties.  Thus, it would have been obvious to one of ordinary skill in the art to utilize LVL in the place of the plywood taught in Perlus because the two products are similar and LVL has advantages with regards to dimension, shape, and strength properties.
Perlus also does not teach the inorganic treatment solution should comprise micronized copper azole (MCA).  However, Richardson teaches micronized copper azole is commonly used preservatives to treat wood to resist insect attack and decay (see Background of the Invention).  Thus, it would have been obvious to the skilled artisan to utilize micronized copper azole in the treatment solution of Perlus in order to prevent insect attack and decay.  
With regards to the preamble limitation “a structural outdoor support member” of claim 1 and “a structural outdoor joist” of claim 18, said limitations are solely recited in preamble recitations and are not limiting because the body of the claims describe a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
With regards to claims 2 and 4, Perlus teaches the impregnation time could be as long as 6-8 hours (see column 1, lines 44+).
With regards to claims 8, 9, 11 and 12, Richardson further teaches copper azole (CA), ammoniacal copper quaternary (ACQ), ammoniacal copper zinc arsenate (ACZA) and chromatid copper arsenate (CCA) are commonly used preservatives to treat wood to resist insect attack and decay (see Background of the Invention).  Thus, it would have been obvious to skilled artisan to utilize one or all of said known preservatives with MCA in the treatment solution of Perlus in order to prevent insect attack and decay.  
With regards to claim 10, the resulting product would comprise a treated laminated veneer lumber (LVL) comprising assembled LVL treated with an inorganic solution in a pressure chamber wherein the inorganic solution is penetrated through an entire thickness of the assembled LVL.  Alternatively, the examiner takes the position that it would have been obvious to select the pressure and time of impregnation to ensure the inorganic solution penetrates the entire thickness of the LVL.
With regards to claims 16 and 18, the courts have held when the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed invention and an invention having the claimed relative dimensions would not perform differently than the prior art, the claimed invention is not patentably distinct from the prior art device.  Thus, it would have been obvious to the skilled artisan to select the dimensions of the assembled LVL based upon the desired end use of the product.
With regards to claim 17, the courts have held the recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.   In the present application, there is no showing that the LVL of the prior art could not be utilized as a joist, ledger, or an outer beam or that said materials inherently possess structural differences from LVL in general.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Perlus et al (US 3,840,388) in view of Perlus et al (US 3,840,388) in view of https://extension.okstate.edu/fact-sheets/laminated-veneer-lumber-lvl-as-a-construction-material.html (herein referred to as OKState) and Richardson (US 8,158,208), as applied to claims above, and further in view of Allen (US 3,968,276).
Perlus in view of OKState and Richardson is relied upon as above but does not teach removing the inorganic solution from the pressure chamber subsequent to waiting the predetermined amount of time.  However, Allen teaches a method of impregnating a fire retardant into a wood product similar to Perlus and teaches the solution should be drained from the pressure chamber subsequent to waiting the predetermined time (see examples).  Thus, it would have been obvious to the skilled artisan to remove the solution from the pressure chamber subsequent to treatment as Allen teaches removal of the solution from the pressure chamber is a known way to remove the treated wood from the solution.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Perlus et al (US 3,840,388) in view of Perlus et al (US 3,840,388) in view of https://extension.okstate.edu/fact-sheets/laminated-veneer-lumber-lvl-as-a-construction-material.html (herein referred to as OKState), Richardson (US 8,158,208), and Allen (US 3,968,276).as applied to claims above, and further in view of Cheng (US 6,565,923).
Perlus in view of OKState, Richardson, and Allen is relied upon as above, but none of the reference teaches creating a vacuum in the pressure chamber subsequent to removing the inorganic solution from the pressure chamber. However, Cheng teaches a method of impregnating reinforced strand board using a solution in a pressurized vessel (abstract).  Cheng teaches that   applying a vacuum in the pressure chamber subsequent to removing the solution from the chamber (col 3, lines 17+) results in a board that has a clean surface with no obvious solution remaining on the surface thereof.  Thus, it would have been obvious to one of ordinary skill in the art to apply a vacuum to the pressure chamber subsequent to the removal of the solution in order to remove excess solution from the board.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Perlus et al (US 3,840,388) in view of Perlus et al (US 3,840,388) in view of https://extension.okstate.edu/fact-sheets/laminated-veneer-lumber-lvl-as-a-construction-material.html (herein referred to as OKState), Richardson (US 8,158,208), Allen (US 3,968,276) and Cheng (US 6,565,923), as applied to claims above, and further in view of Koetter et al (US 5,123,177) or Koslow (US 2003/0226277).
Perlus in view of OKState, Richardson, Allen, and Cheng is relied upon as above, but does not teach the treated LVL should be removed from the pressure chamber and placed onto concrete pad for drying.  However, Perlus teaches the treated lumber should be removed from the vessel and placed in a kiln (column 1).  Additionally, Koslow teaches kilns generally have a floor made from concrete (0025). Similarly,   Koetter teaches a kiln comprising a concrete pad floor (abstract).  Thus, it would have been obvious to remove the lumbers and place them in a kiln with a concrete pad floor as Koetter and Koslow teach concrete pad floors are common in drying kilns.
Response to Arguments
Applicant's arguments filed 4/25/2022 have been fully considered but they are not persuasive. 
REJECTION UNDER 35 U.S.C. § 103
With regards to the rejection of claims 1-4 and 10 under 35 U.S.C. § 103(a) as allegedly unpatentable over Perlus (U.S. Pat. No. 3,840,388) in view of OKState, applicant argues the newly added term “waterborne preservatives” has an art accepted definition “a water- soluble chemical used to treat wood for protection against decay and insects.”  Said argument is noted but is not persuasive as counsel’s argument cannot take the place of evidence.  Applicant has provided no evidence supporting the proposed interpretation.
With regards to Perlus, Applicant argues Perlus is directed toward treating the plywood with fire retardant and does not teach or suggest LVL.  Said argument is noted but is not persuasive as Perlus was never relied upon to teach the LVL limitation.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
 Further, applicant argues Perlus is teaching a treatment to discourage fire not a treatment to discourage decay and insects as the instant disclosure. Said argument is noted but is not persuasive as the impregnation of wood with treatments, regardless of the benefit of the treatment (e.g. fire resistance, decay resistance, insect resistance), is considered by the skilled artisan to be the same field of endeavor and is typically done utilizing the same methods.
Applicant further argues the invention is directed to a method of treating LVL for structural joists/beams and the treatment is specific toward adapting the LVL for outdoor applications. With regards to the intended use of the resulting treated LVL, the courts have held a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.   In the present application, there is no showing that the LVL of the prior art could not be utilized as a structural joist/ beam or for outside applications.
As noted by applicant, the office relies upon the teachings of OKState to cure the deficiencies of Perlus. Applicant argues, however, that  OKState does not provide any teaching or suggestion of treating LVL. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The examiner notes Perlus, not OKState, was relied upon to teach the treatment of veneered lumbers.
Applicants further submit that the remaining cited art, including Cheng fails to cure the deficiencies of Perlus and OKState. The examiner respectfully disagrees for reasons of record.
1.132 AFFIDAVITS
Applicants submitted two 1.132 Affidavits attached herewith at Exhibits A and B.  With respect to Exhibit A, Applicant argues Dr. Neumann shares his views of a long felt need for decking comprising “stronger, straighter, longer structural members which can span farther with concentrated point load engineering.”  Said opinion is noted but is not sufficient to establish patentability based upon secondary considerations long felt need because there is no showing that other of ordinary skill in the art were working on the problem and, if so , for how long.  Additionally, there is no evidence that if persons skilled in the art who were presumably working on the problem knew of the teachings of the cited references, they would still be unable to solve the problems (see MPEP 716.04).   There also is no nexus established between the claimed invention and the product discussed.
With respect to Exhibit B, applicant argues Mr. Loew shares his views as to why pressure treating LVL for exterior applications has been unknown prior to the present disclosure because “LVL would not allow enough penetration into the wood to a satisfactory level” such that “transfer of the treatment throughout the panel” was achieved. Said argument is noted but is not persuasive as there is no nexus established between the claimed invention and the product discussed.  Neither of the properties Mr. Loew states prevent the use of LVL outside are explicitly required by the claims;  penetration throughout the panel and to “satisfactory levels” is not implicit or explicit to the claimed invention.  Thus, applicant’s arguments are not persuasive and the claims remain rejected for reasons of record.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wang (US 2009/0013596) teaches the claimed inorganic impregnates (0017) are known in the art.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN R KRUER whose telephone number is (571)272-1510. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on (571) 272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN R KRUER/               Primary Examiner, Art Unit 3649